Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 03/09/2022 regarding to the application 17/008,569 filed on 08/31/2020.
Claims 1, 12, 17-19 are amended. Claims 1 - 20 are currently pending for consideration.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Remark
The applicant's amendments and remarks filed on 03/09/2022 have been fully and carefully considered, with Examiner' s response set forth below.
Applicant’s arguments with respect to “II. Claim Objections… to claim 17 and 18”, see (Arg. Page 9), has been considered and agreed to withdraw the objection.
Applicant’s arguments, see (Arg. Page 9-11), with respect to “III. Claim Rejections – 35 U.S.C. § 103… Duong does not disclose or suggest amended "determining the language of the first encoded sentence and the language of the second encoded sentence, wherein the determined languages include identifying differences between the first encoded sentence and the second encoded sentence…", have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, the amendments changed the scope and a new ground of rejection is made with Duong in view of Aghajanyan and Hamid.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (20180307679, “Duong”) in view of Aghajanyan et al. (US 10963644 B2, “Aghajanyan”) and further in view of Hamid et al. (US 9098488 B2, “Hamid”).
As to claim 1, Duong discloses A non-transitory computer readable storage medium storing instructions that are executable by a multilingual sentence embedding system that includes one or more processors to cause the multilingual sentence embedding system to perform a method for sentence embedding, the method comprising: (Duong: [0027, 0036] a cross-lingual word embeddings (+XlingEmb) system includes one or more processors, one or more storages devices (which store various instructions). Processors are programmed by multi-lingual semantic parser generator including a model generator which adds start and end delimiters to mark the start and end of a target cross-lingual sentence).
obtaining an encoding model; (Duong: [0031] The system 100 may apply cross-lingual word embeddings (+XlingEmb) to the “All model” or the “Dual encoder model” (i.e. encoding model)). 
encoding the first sentence and second sentence using the encoding model; (Duong: [0011, 0053] semantic parsers of encoding model is modeling low-resource languages, one benefit of joint training of the model is that the model has the capacity to understand both languages, which allows the multi-lingual semantic to perform code-switching in which a natural language input of the first sentence and second sentence contains a mixture of two languages).
determining the intent of the first encoded sentence; (Duong: [0013] parse the natural language utterance (i.e. encode sentence) to determine its intent).
determining the language of the first encoded sentence and the language of the second encoded sentence, (Duong: [0013, 0059] determine the utterance includes a language for which the multi-lingual semantic parser has been directly trained… may be in the same language as the input language… determine Wikipedia sentence data dump meanings of a source word (e.g. English) (i.e. first language) in a target language (i.e. second language) such as German).
updating the encoding model based on the determined intent of the first encoded sentence, the label, the determined language of the first encoded sentence, and the determined language of the second encoded sentence. (Duong: [0055, 0013, Claim 8] By jointly training (i.e. updating) the model on both English (i.e. determined first language) and German (i.e. determined second language), handling code-switching data, where a natural language utterance the sentence (i.e. encoded sentence) is a mixture of two or more languages such as English and German… the determined the natural language utterance the sentence (i.e. encode sentence) intent… identified a low frequency word in the corpus of words and replaced with a symbol (i.e. label)).
However, Duong may not explicitly discloses all the aspects of the obtaining a first sentence in a first language and a label associated with the first sentence, wherein the label is generated by a classifier; 
obtaining a second sentence in a second language;
Aghajanyan discloses obtaining a first sentence in a first language and a label associated with the first sentence (Aghajanyan: [col 8 ln 14-35, col 10 ln ] feeding the input training examples into the respective language-specific encoder components (LSDC) in series to produce the language-specific representations, e.g., by feeding the English (i.e. first language) input example (i.e. first sentence) first… formulates a language-specific decoded representation (i.e. label) of each natural language associated with the set of input training examples (i.e. first sentence) with the syntactic rules by which linguistic expressions are formulated to specify the ordering of words in a sentence(i.e. a first sentence) in the language… the classification result (i.e. label) specifies the sentiment expressed a language-agnostic representation of the input document).
The examiner notes that the [0033] of the specification recites “utilize a semantic classifier that can label sentence embeddings…” and [0039] recites “Semantic classifier can label encoded sentence 113 indicating the predicted meaning, intent, or topic of sentence”. Aghajanyan discloses “a language-specific decoded representation” or “the classification result of a language-agnostic representation” is the label of a sentence.
Aghajanyan discloses wherein the label is generated by a classifier; (Aghajanyan: [col 10 ln 8-13] The logistic regression layer (i.e. classifier) maps an output signal provided by the RNN component into a classification result (i.e. label) specifying the sentiment expressed by the input document).
Aghajanyan discloses obtaining a second sentence in a second language; (Aghajanyan: [col 6 ln 14-35] feeding the input training examples into the respective language-specific encoder components (LSDC) in series to produce the language-specific representations, e.g., by feeding the French (i.e. second language) input example second… formulates a language-specific decoded representation (i.e. label) of each natural language associated with the set of input training examples with the syntactic rules by which linguistic expressions are formulated to specify the ordering of words in a sentence (i.e. second sentence) in the language).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duong and Aghajanyan disclosing natural language processing for the multi-lingual which are analogous art from the “same field of endeavor”, and, when Aghajanyan's labeling the sentence of the first language was combined with Duong's cross-lingual word embeddings (+XlingEmb) system transferring knowledge from a trained Dual encoder model to a target language, the claimed limitation on the obtaining a first sentence in a first language and a label associated with the first sentence, wherein the label is generated by a classifier;
obtaining a second sentence in a second language would be obvious. The motivation to combine Duong and Aghajanyan is to provide a method to facilitate the generation of .task-specific machine-trained component to make efficient user of computing resources by simplifying downstream training operation. (See Aghajanyan [col 2 ln 14-21])
However, Duong in view of Aghajanyan may not explicitly discloses all the aspects of the wherein the determined languages include identifying differences between the first encoded sentence and the second encoded sentence; and 
Hamid discloses wherein the determined languages include identifying differences between the first encoded sentence and the second encoded sentence; (Hamid: [col 8 ln 21-26, col 2 ln 7-11, and col 17 ln 6-9] the language determination engine may distinguish a pair of different natural languages associated with text included in a communication object based on analysis of input text Unicode codepages… A first natural language and at least one embedded natural language different from the first natural language that are associated with the plurality of object words may be determined, based on a language analysis of the tokens… a text entry box may provide the plurality of object words such as single words, multi-word phrases, sentences, or documents).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duong in view of Aghajanyan and Hamid disclosing natural language processing for the multi-lingual which are analogous art from the “same field of endeavor”, and, when Hamid's language determination engine distinguishing a pair of different natural languages associated with text was combined with Duong in view of Aghajanyan 's cross-lingual word embeddings (+XlingEmb) system transferring knowledge from a trained Dual encoder model to a target language, the claimed limitation on the wherein the determined languages include identifying differences between the first encoded sentence and the second encoded sentence would be obvious. The motivation to combine Duong in view of Aghajanyan and Hamid is to provide a translation function model combining probabilities and frequencies to effectively determining a ranked listing of candidate translations. (See Hamid [col 12 ln 22-78])
As to claim 2, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, wherein the first language and the second language are the same. (Duong: [0013] using the same language as the input language to determine the response as intent).
As to claim 3, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, wherein the first language and the second language are different. (Aghajanyan: [col 4 ln 50-54] a discriminator component 106 assess an extent of coherence among different language-agnostic representations originating from different input training examples expressed in different natural languages).
As to claim 4, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, wherein the determined language of the first encoded sentence is the same as the determined language of the second encoded sentence. (Duong: [0013] using the same language as the input language or the same language as the predominant language of the natural language utterance of the sentence).
Regarding claims 12 and 19, and 13-14, these claims recite the method performed by the computer readable storage medium of claims 1, and 3-4, respectively; therefore, the same rationale of rejection is applicable.

Claims 5-8, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duong in view of Aghajanyan and Hamid and further in view of Lee (US 20210165974 A1, “Lee”).
As to claim 5, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, wherein the instructions that are executable further cause the one or more processers to cause the multilingual sentence embedding system to further perform: 
encoding the third sentence and fourth sentence using the encoding module; (Aghajanyan: [col 6 ln 19-21] The LAEC (Language-agnostic encoder component) (i.e. encoding module) 120 can assemble the three language-specific representations into a set of language-specific representations, and then process that set of representations).
determining the languages of the third encoded sentence and the fourth encoded sentence using a language discriminator; and (Aghajanyan: [col 4 ln 50-59] using a discriminator component 106 generates output information which to determine an extent of coherence among different language-agnostic representations originating from different input training examples expressed in different natural languages, for example an English-language training example (i.e. encoded sentence), and second output information for a language-agnostic representation of a Chinese-language training example (i.e. encoded sentence)).
updating the language discriminator based on the determined languages of the third encoded sentence and the fourth encoded sentence. (Aghajanyan: [col 5 ln 10-16] the training component 108 may update the discriminator component 106 at a rate r, and the language model component at a rate s… iteratively improves the predictive accuracy of the language model component).
However, Duong in view of Aghajanyan and Hamid may not explicitly disclose all the aspect of the obtaining a third sentence in a third language;
obtaining a fourth sentence in a fourth language;
Lee discloses obtaining a third sentence in a third language; (Lee: [0237] The input unit 120 of the artificial intelligence apparatus 100 may obtain… third language data according to a third language utterance (i.e. third sentence) of the users).
Lee discloses obtaining a fourth sentence in a fourth language; (Lee: [0237] The input unit 120 of the artificial intelligence apparatus 100 may obtain… fourth language data according to a fourth language utterance (i.e. fourth sentence), of the users). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duong in view of Aghajanyan and Hamid and Lee disclosing natural language processing for language translation which are analogous art from the “same field of endeavor”, and, when Lee's obtaining third and fourth language utterance from user was combined with Duong in view of Aghajanyan and Hamid's cross-lingual word embeddings system transferring knowledge from a trained Dual encoder model to a target language, the claimed limitation on the obtaining a third sentence in a third language;
obtaining a fourth sentence in a fourth language would be obvious. The motivation to combine Duong in view Aghajanyan and Hamid and Lee is to provide a method for economically learning a natural language understanding model to enhance the translation performance and accuracy. (See Lee [0007, 0023]).
As to claim 6, Duong in view of Aghajanyan, Hamid and Lee discloses The non-transitory computer readable storage medium of claim 5, wherein the third sentence is the same as the first sentence and the fourth sentence is the same as the second sentence. (Lee: [0248] the corpus of the first language utterance having the same meaning corresponding to the corpus of the third language utterance, and the natural language understanding model may labels the corpus of the third language the command corresponding to the corpus of the first language to be learned… so, the second language utterance having the same meaning corresponding to the corpus of the fourth language utterance).
As to claim 7, Duong in view of Aghajanyan, Hamid and Lee discloses The non-transitory computer readable storage medium of claim 6, wherein the determined language of the third encoded sentence is different from the determined language of the fourth encoded sentence. (Lee: [0234] the third language, and the fourth language may be different languages from each other for the learning natural language understanding model)
As to claim 8, Duong in view of Aghajanyan, Hamid and Lee discloses he non-transitory computer readable storage medium of claim 7, wherein the determined language of the first encoded sentence is the same as the determined language of the second encoded sentence. (Duong: [0013] using the same language as the input language or the same language as the predominant language of the natural language utterance of the sentence).
Regarding claims 15 and 20, 16-17, these claims recite the method performed by the computer readable storage medium of claims 5-7, respectively; therefore, the same rationale of rejection is applicable.

Claims 9-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duong in view of Aghajanyan and Hamid and further in view of Wang et al. (US 10997980 B2, “Wang”).
As to claim 9, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, 
However, Duong in view of Aghajanyan and Hamid may not explicitly discloses all the aspects of the wherein determining the intent of the first encoded sentence is based on an L2-constrained softmax loss function.
Wang discloses wherein determining the intent of the first encoded sentence is based on an L2-constrained softmax loss function. (Wang: [col 1 ln 25-29, col 10 ln 36-37] deep neural network (DNN) of machine learning in artificial intelligence has networks capable of learning from data that is unstructured to be labeled (i.e. determined intent)… additive margin softmax loss function separates two different classes with a decision margin (e.g., an angular area) (i.e. L2-constrained softmax loss function)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duong in view of Aghajanyan and Hamid and Wang disclosing natural language processing which are analogous art from the “same field of endeavor”, and, when Wang's model training with various loss functions was combined with Duong in view of Aghajanyan and Hamid's cross-lingual word embeddings system transferring knowledge from a trained Dual encoder model to a target language, the claimed limitation on the wherein determining the intent of the first encoded sentence is based on an L2-constrained softmax loss function would be obvious. The motivation to combine Duong in view Aghajanyan and Hamid and Wang is to provide a method with various machine learning algorithms to improve the performance of computer system in determining assigned subject. (See Wang [col 1 ln 30-32]).
As to claim 10, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, 
However, Duong in view of Aghajanyan may not explicitly disclose all the aspects of the wherein determining the intent of the first encoded sentence is based on a center loss function.
Wang discloses wherein determining the intent of the first encoded sentence is based on a center loss function. (Wang: [col 1 ln 25-29, col 5 ln 15-17] deep neural network (DNN) of machine learning in artificial intelligence has networks capable of learning from data that is unstructured to be labeled (i.e. determined intent)… center loss function may be measured as the Euclidean loss between speaker embeddings and their centers).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duong in view of Aghajanyan and Hamid and Wang disclosing natural language processing which are analogous art from the “same field of endeavor”, and, when Wang's model training with various loss functions was combined with Duong in view of Aghajanyan and Hamid's cross-lingual word embeddings system transferring knowledge from a trained Dual encoder model to a target language, the claimed limitation on the wherein determining the intent of the first encoded sentence is based on a center loss function would be obvious. The motivation to combine Duong in view Aghajanyan and Hamid and Wang is to provide a method with various machine learning algorithms to improve the performance of computer system in determining assigned subject. (See Wang [col 1 ln 30-32]).
As to claim 11, Duong in view of Aghajanyan and Hamid discloses The non-transitory computer readable storage medium of claim 1, 
However, Duong in view of Aghajanyan and Hamid may not explicitly discloses all the aspects of the wherein determining the intent of the first encoded sentence is based on a combination of an L2-constrained softmax loss function and a center loss function.
Wang discloses wherein determining the intent of the first encoded sentence is based on a combination of an L2-constrained softmax loss function and a center loss function. (Wang: [col 5 ln 7-10, col 10 ln 35-37] incorporate a variety of loss functions, such as center loss function, and additive margin softmax loss function separates two different classes (i.e. L2-constrained softmax loss function) with a decision margin to train speaker embeddings set of high-level feature representations through deep learning).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Duong in view of Aghajanyan and Hamid and Wang disclosing natural language processing which are analogous art from the “same field of endeavor”, and, when Wang's model training with various loss functions was combined with Duong in view of Aghajanyan and Hamid's cross-lingual word embeddings system transferring knowledge from a trained Dual encoder model to a target language, the claimed limitation on the wherein determining the intent of the first encoded sentence is based on a combination of an L2-constrained softmax loss function and a center loss function would be obvious. The motivation to combine Duong in view Aghajanyan and Hamid and Wang is to provide a method with various machine learning algorithms to improve the performance of computer system in determining assigned subject. (See Wang [col 1 ln 30-32]).
Regarding claim 18, this claim recites the method performed by the computer readable storage medium of claim 11; therefore, the same rationale of rejection is applicable

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176